


Exhibit 10.51

 

BROOKFIELD ASSET MANAGEMENT INC.

 

- and -

 

GENERAL GROWTH PROPERTIES, INC.

 

 

 

RELATIONSHIP AGREEMENT

 

 

November 9, 2010

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1

 

INTERPRETATION

3

1.1

Definitions

3

1.2

Headings and Table of Contents

5

1.3

Gender and Number

5

1.4

Invalidity of Provisions

5

1.5

Entire Agreement

6

1.6

Waiver, Amendment

6

1.7

Governing Law

6

 

 

ARTICLE 2

 

ACQUISITIONS

6

2.1

Primary Vehicle

6

2.2

No Exclusivity and Limitations on Acquisition Opportunities

7

2.3

Corporate Opportunity

8

 

 

ARTICLE 3

 

REPRESENTATIONS AND WARRANTIES

8

3.1

Representations and Warranties of Brookfield

8

3.2

Representations and Warranties of GGP

9

 

 

ARTICLE 4

 

TERMINATION

10

4.1

Term

10

4.2

Termination

10

 

 

ARTICLE 5

 

LIMITATION OF LIABILITY

10

5.1

No Liability

10

5.2

Survival

10

 

 

ARTICLE 6

 

GENERAL PROVISIONS

10

6.1

Assignment

10

6.2

Enurement

11

6.3

Notices

11

6.4

Further Assurances

12

6.5

Counterparts

12

 

--------------------------------------------------------------------------------


 

RELATIONSHIP AGREEMENT

 

THIS AGREEMENT made as of the     th day of               , 2010.

 

B E T W E E N:

 

 

BROOKFIELD ASSET MANAGEMENT INC. (“Brookfield”), a corporation existing under
the laws of the Province of Ontario

 

-and-

 

GENERAL GROWTH PROPERTIES, INC. (“GGP”), a corporation existing under the laws
of the state of Delaware

 

RECITALS:

 

A.                                   Members of the GGP Group (as defined below)
directly or indirectly own and operate regional shopping malls (“Regional
Malls”) located throughout the United States;

 

B.                                     An affiliate of Brookfield has entered
into an agreement to sponsor the recapitalization of GGP on the terms and
subject to the conditions set forth in the CIA; and

 

C.                                     As a condition to the obligation of GGP
to consummate the transactions contemplated by the CIA, Brookfield has agreed to
enter into this Agreement (as defined below) to provide GGP with the benefit of
being associated with the broader Brookfield platform in accessing potential
acquisition and development opportunities for Regional Malls in the United
States and Canada.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
in this Agreement and other good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged), the parties hereto agree as
follows:

 

ARTICLE 1
INTERPRETATION

 

1.1                                                                              
Definitions

 

In this Agreement, except where the context otherwise requires, the following
terms will have the following meanings:

 

1.1.1                                  “Affiliate” means, with respect to a
Person, any other Person that, directly or indirectly, through one or more
intermediaries, Controls or is Controlled by such Person, or is under common
Control of a third Person;

 

1.1.2                                  “Agreement” means this Relationship
Agreement as the same may be amended from time to time, and “herein”, “hereof”,
“hereby”, “hereunder” and similar expressions

 

--------------------------------------------------------------------------------


 

refer to this Agreement and include every instrument supplemental or ancillary
to this Agreement and, except where the context otherwise requires, not to any
particular article or section thereof;

 

1.1.3                                  “Brookfield” has the meaning assigned
thereto in the preamble;

 

1.1.4                                  “Brookfield Group” means Brookfield and
its Affiliates and their respective officers, directors, agents, members or
partners (but excluding, for greater certainty, any member of the GGP Group);

 

1.1.5                                  “Brookfield Letter” means the letter
agreement entered into between Brookfield and General Growth dated          ,
2010,

 

1.1.6                                  “Business Day” means any day, other than
a Saturday, a Sunday or any legal holiday recognized as such by banks in New
York;

 

1.1.7                                  “CIA” means the Cornerstone Investment
Agreement between REP Investments LLC and GGP, dated as of March 31, 2010, as
the same may be modified or amended from time to time.

 

1.1.8                                  “Control” means the control of one Person
of another Person in accordance with the following:  a Person (“A”) controls
another Person (“B”) where A has the power to determine the management and
policies of B by contract or status (for example the status of A being the
general partner of B) or by virtue of beneficial ownership of a majority of the
voting interests in B; and for certainty and without limitation, if A owns
shares to which more than 50% of the votes permitted to be cast in the election
of directors to the Governing Body of B or A is the general partner of B, a
limited partnership, or A is the managing member of B, a limited liability
company then in each case A Controls B for this purpose;

 

1.1.9                                  “Effective Date” means the date on which
the transactions contemplated in the CIA are consummated in accordance with the
terms of the CIA;

 

1.1.10                            “GGO” means General Growth
Opportunities, Inc., a corporation existing under the laws of the state of
Delaware;

 

1.1.11                            “GGO Management Agreement” means the
management services agreement to be entered into by an Affiliate of Brookfield
and GGO;

 

1.1.12                            “GGP Group” means GGP, the Operating
Partnership and any other direct or indirect Subsidiary of GGP;

 

1.1.13                            “Governing Body” means (i) with respect to a
corporation or limited company, the board of directors of such corporation or
limited company, (ii) with respect to a limited liability company, the
manager(s) or managing partner(s) of such limited liability company, (iii) with
respect to a partnership, the board, committee or other body of the general
partner of such partnership that serves a similar function (or if any such
general partner is itself a partnership, the board, committee or other body of
such general partner’s

 

4

--------------------------------------------------------------------------------


 

general partner that serves a similar function) and (iv) with respect to any
other Person, the body of such Person that serves a similar function;

 

1.1.14                            “Liabilities” means any claims, liabilities,
losses, damages, costs or expenses (including legal fees) incurred or threatened
in connection with any and all actions, suits, investigations, proceedings or
claims of any kind whatsoever, whether arising under statute or action of a
regulatory authority or otherwise or in connection with the business,
investments and activities in respect of or arising from this Agreement;

 

1.1.15                            “Operating Partnership” means GGP Limited
Partnership, a Delaware limited partnership and a Subsidiary of GGP.

 

1.1.16                            “Person” means any individual, partnership,
limited partnership, joint venture, syndicate, sole proprietorship, company or
corporation with or without share capital, unincorporated association, trust,
trustee, executor, administrator or other legal personal representative,
regulatory body or agency, government or governmental agency, authority or
entity however designated or constituted;

 

1.1.17                            “Regional Mall” means an enclosed shopping
centre with more  than 750,000 square feet of enclosed shopping space;

 

1.1.18                            “Subsidiary” means, with respect to any
Person, (i) any other Person that is directly or indirectly Controlled by such
Person, (ii) any trust in which such Person holds all of the beneficial
interests or (iii) any partnership, limited liability company or similar entity
in which such Person holds all of the interests other than the interests of any
general partner, managing member or similar Person;

 

1.1.19                            “Target Area” has the meaning assigned thereto
in Section 2.1

 

1.1.20                            “Target Opportunity” has the meaning assigned
thereto in Section 2.1; and

 

1.1.21                            “Term” has the meaning assigned thereto in
Section 4.1.

 

1.2                                                                              
Headings and Table of Contents

 

The inclusion of headings and a table of contents in this Agreement are for
convenience of reference only and will not affect the construction or
interpretation hereof.

 

1.3                                                                              
Gender and Number

 

In this Agreement, unless the context otherwise requires, words importing the
singular include the plural and vice versa, words importing gender include all
genders or the neuter, and words importing the neuter include all genders.

 

1.4                                                                              
Invalidity of Provisions

 

Each of the provisions contained in this Agreement is distinct and severable and
a declaration of invalidity or unenforceability of any such provision or part
thereof by a court of

 

5

--------------------------------------------------------------------------------


 

competent jurisdiction will not affect the validity or enforceability of any
other provision hereof. To the extent permitted by applicable law, the parties
waive any provision of law which renders any provision of this Agreement invalid
or unenforceable in any respect.  The parties will engage in good faith
negotiations to replace any provision which is declared invalid or unenforceable
with a valid and enforceable provision, the economic effect of which comes as
close as possible to that of the invalid or unenforceable provision which it
replaces.

 

1.5                                                                              
Entire Agreement

 

This Agreement constitutes the entire agreement between the parties pertaining
to the subject matter of this Agreement.  For greater certainty, this agreement
supercedes and replaces any covenant in either the CIA or the Brookfield Letter
regarding the subject matter contained herein.  There are no warranties,
conditions, or representations (including any that may be implied by statute)
and there are no agreements in connection with such subject matter except as
specifically set forth or referred to in this Agreement.  No reliance is placed
on any warranty, representation, opinion, advice or assertion of fact made
either prior to, contemporaneous with, or after entering into this Agreement, or
any amendment or supplement thereto, by any party to this Agreement or its
directors, officers, employees or agents, to any other party to this Agreement
or its directors, officers, employees or agents, except to the extent that the
same has been reduced to writing and included as a term of this Agreement, and
none of the parties to this Agreement has been induced to enter into this
Agreement or any amendment or supplement by reason of any such warranty,
representation, opinion, advice or assertion of fact.  Accordingly, there will
be no liability, either in tort or in contract, assessed in relation to any such
warranty, representation, opinion, advice or assertion of fact, except to the
extent contemplated above.

 

1.6                                                                              
Waiver, Amendment

 

Except as expressly provided in this Agreement, no amendment or waiver of this
Agreement will be binding unless executed in writing by the party to be bound
thereby.  No waiver of any provision of this Agreement will constitute a waiver
of any other provision nor will any waiver of any provision of this Agreement
constitute a continuing waiver unless otherwise expressly provided.

 

1.7                                                                              
Governing Law

 

This Agreement will be governed by and construed in accordance with the laws of
the Province of Ontario and the laws of Canada applicable therein.

 

ARTICLE 2
ACQUISITIONS

 

2.1                                                                              
Primary Vehicle

 

On the basis and Subject to the other terms in this Article 2, Brookfield agrees
that, during the Term, the GGP Group will serve as the primary vehicle through
which opportunities presented to Brookfield and its Affiliates to acquire or
develop Regional Malls or portfolios of Regional Malls (“Target Opportunities”)
in Canada and the United States (the “Target Area”) will be made by Brookfield
and its Affiliates.

 

6

--------------------------------------------------------------------------------


 

2.2                                                                              
No Exclusivity and Limitations on Acquisition Opportunities

 

2.2.1                                  GGP acknowledges and agrees that:

 

2.2.1.1                                  GGO has requested that an Affiliate of
Brookfield provide certain management services to GGO pursuant to the GGO
Management Agreement and nothing in this Agreement shall restrict or limit
members of the Brookfield Group from performing their obligations under the GGO
Management Agreement or from acting in a similar capacity in relation to GGO
following the term of the GGO Management Agreement.

 

2.2.1.2                                  Nothing in this Agreement shall require
Brookfield to allocate any minimum level of dedicated resources for the pursuit
of Target Opportunities.  Members of the Brookfield Group have established or
advise, and may continue to establish or advise, other Persons that rely on the
diligence, skill and business contacts of the Brookfield Group’s professionals
and the information and acquisition opportunities they generate during the
normal course of their activities.

 

2.2.1.3                                  The members of the Brookfield Group
carry on a diverse range of businesses in the Target Area and worldwide,
including the development, ownership and/or management of office properties and
other real estate assets, homebuilding operations, and investing and advising on
investing in any of the foregoing or loans, debt instruments and other
securities  with underlying real estate collateral or exposure including
Regional Malls, both as principal and through other public companies that are
Brookfield Affiliates or through private investment vehicles and accounts
established or managed by Brookfield Affiliates.  Except as explicitly provided
herein, nothing in this Agreement shall in any way limit or restrict members of
the Brookfield Group from carrying on their respective business and in
particular:

 

2.2.1.3.1                                                      Nothing shall
limit or restrict the ability of the Brookfield Group from making any investment
recommendation or taking any other action in connection with  its public
securities advisory businesses;

 

2.2.1.3.2                                                      Nothing herein
shall limit or restrict any Member of the Brookfield Group from investing in any
loans or debt securities outside of its public securities advisory businesses or
from taking any action in connection with any loan or debt security
notwithstanding that the underlying collateral is comprised of or includes a
Regional Mall or portfolio or Regional Malls in the Target Area provided that
the original purpose of the investment was not to acquire a Controlling interest
in a Regional Mall or portfolio consisting primarily of Regional Malls; and

 

2.2.1.3.3                                                      The Brookfield
Group has established and manages a real estate investment turnaround program
and a general real estate opportunity fund whose investment objectives include
Target Opportunities in the

 

7

--------------------------------------------------------------------------------

 

Target Area and may in the future establish similar funds (“Brookfield Funds”).
Nothing herein shall limit or restrict Brookfield or any member of the
Brookfield Group from establishing or advising a Brookfield Fund or carrying out
any investment provided that for any investment carried out by a Brookfield Fund
that involves a Target Opportunity in the Target Area the GGP Group will be
offered the opportunity to take up a portion of Brookfield’s share of such
Target Opportunity (subject to any limitations required by Brookfield Fund
investors) and, where applicable be the property manager of the underlying
Regional Mall(s).

 

2.2.1.3.4                                                      Nothing herein
shall in any way restrict Brookfield from acquiring or holding an investment of
less than 5% of the outstanding shares of any publicly traded company or from
carrying out any other investment of a company or real estate portfolio where
the underlying assets do not principally constitute Regional Malls.

 

2.2.1.4                                  In the event that GGP  declines any
Target Opportunity  that Brookfield has made available to the GGP Group (or does
not confirm that it wishes to pursue such opportunity within a reasonable period
of time after such opportunity has been presented), Brookfield may pursue such
Target Opportunity for its own account, without restriction.

 

2.3                                                                              
Corporate Opportunity.

 

Promptly following the date hereof, GGP shall seek to adopt by resolution of its
board of directors resolutions in the form attached as Exhibit A hereto.

 

ARTICLE 3
REPRESENTATIONS AND WARRANTIES

 

3.1                                                                              
Representations and Warranties of Brookfield

 

Brookfield hereby represents and warrants that:

 

3.1.1                                  it is validly organized and existing
under the relevant laws governing its formation and existence;

 

3.1.2                                  it has the power, capacity and authority
to enter into this Agreement and to perform its duties and obligations
hereunder;

 

3.1.3                                  it has taken all necessary action to
authorize the execution, delivery and performance of this Agreement;

 

3.1.4                                  the execution and delivery of this
Agreement by it and the performance by it of its obligations hereunder do not
and will not contravene, breach or result in any default under its articles,
by-laws, constituent documents or other organizational documents;

 

8

--------------------------------------------------------------------------------


 

3.1.5                                  no authorization, consent or approval, or
filing with or notice to any Person is required in connection with the
execution, delivery or performance by it of this Agreement; and

 

3.1.6                                  this Agreement constitutes a valid and
legally binding obligation of it enforceable against it in accordance with its
terms, subject to (i) applicable bankruptcy, insolvency, moratorium, fraudulent
conveyance, reorganization and other laws of general application limiting the
enforcement of creditors’ rights and remedies generally and (ii) general
principles of equity, including standards of materiality, good faith, fair
dealing and reasonableness, equitable defenses and limits as to the availability
of equitable remedies, whether such principles are considered in a proceeding at
law or in equity.

 

3.2                                                                              
Representations and Warranties of GGP

 

GGP hereby represents and warrants that:

 

3.2.1                                  it is validly organized and existing
under the relevant laws governing its formation and existence;

 

3.2.2                                  it has the power, capacity and authority
to enter into this Agreement and to perform its duties and obligations
hereunder;

 

3.2.3                                  it has taken all necessary action to
authorize the execution, delivery and performance of this Agreement;

 

3.2.4                                  the execution and delivery of this
Agreement by it and the performance by it of its obligations hereunder do not
and will not contravene, breach or result in any default under its articles,
by-laws, constituent documents or other organizational documents;

 

3.2.5                                  no authorization, consent or approval, or
filing with or notice to any Person is required in connection with the
execution, delivery or performance by it of this Agreement; and

 

3.2.6                                  this Agreement constitutes a valid and
legally binding obligation of it enforceable against it in accordance with its
terms, subject to:  (i) applicable bankruptcy, insolvency, moratorium,
fraudulent conveyance, reorganization and other laws of general application
limiting the enforcement of creditors’ rights and remedies generally; and
(ii) general principles of equity, including standards of materiality, good
faith, fair dealing and reasonableness, equitable defenses and limits as to the
availability of equitable remedies, whether such principles are considered in a
proceeding at law or in equity.

 

9

--------------------------------------------------------------------------------


 

ARTICLE 4
TERMINATION

 

4.1                                                                              
Term

 

The term of this Agreement (“Term”) will begin on the Effective Date and will
continue in full force and effect for so long as Brookfield is entitled to
nominate three directors to the Board of Directors of GGP.

 

4.2                                                                              
Termination

 

The rights and obligations of the parties to this Agreement will terminate and
no longer be of any effect concurrently with the termination of this Agreement
in accordance with its terms, other than Article 5, which shall survive
termination.

 

ARTICLE 5
LIMITATION OF LIABILITY

 

5.1                                                                              
No Liability

 

GGP hereby agrees that no member of the Brookfield Group, nor any director,
officer, agent, member, partner, shareholder or employee of any member of the
Brookfield Group, will be liable to any member of the GGP Group for any
Liabilities that may occur as a result of any acts or omissions by any member of
the Brookfield Group pursuant to or in accordance with this Agreement, except to
the extent that such Liabilities are finally determined by a final and
non-appealable judgment entered by a court of competent jurisdiction to have
resulted from a Brookfield Group member’s bad faith, fraud, wilful misconduct,
gross negligence, or in the case of a criminal matter, conduct undertaken with
knowledge that the conduct was unlawful.  For greater certainty, Brookfield
makes no representations or warranties of any kind whatsoever regarding the
suitability or characteristics of any Target Opportunity that may be presented
or its ability to source or make available Target Opportunities or concerning
any other matter whatsoever, and the parties agree that nothing herein or the
activities of the Brookfield Group contemplated hereby constitutes investment
advice or establishes any fiduciary duties on the part of any member of the
Brookfield Group to any member of the GGP Group.

 

5.2                                                                              
Survival

 

The provisions of this Article 5 will survive the termination of this Agreement.

 

ARTICLE 6
GENERAL PROVISIONS

 

6.1                                                                              
Assignment

 

6.1.1                                  None of the rights or obligations
hereunder shall be assignable or transferable by any party without the prior
written consent of the other party.

 

10

--------------------------------------------------------------------------------


 

6.1.2                                  Any purported assignment of this
Agreement in violation of this Article 6 shall be null and void.

 

6.2                                                                              
Enurement

 

This Agreement will enure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns.

 

6.3                                                                              
Notices

 

Any notice or other communication required or permitted to be given hereunder
will be in writing and will be given by prepaid first-class mail, by facsimile
or other means of electronic communication or by hand-delivery as hereinafter
provided.  Any such notice or other communication, if mailed by prepaid
first-class mail at any time other than during a general discontinuance of
postal service due to strike, lockout or otherwise, will be deemed to have been
received on the 4th Business Day after the post-marked date thereof, or if sent
by facsimile or other means of electronic communication, will be deemed to have
been received on the Business Day following the sending, or if delivered by hand
will be deemed to have been received at the time it is delivered to the
applicable address noted below either to the individual designated below or to
an individual at such address having apparent authority to accept deliveries on
behalf of the addressee.  Notice of change of address will also be governed by
this section.  In the event of a general discontinuance of postal service due to
strike, lock-out or otherwise, notices or other communications will be delivered
by hand or sent by facsimile or other means of electronic communication and will
be deemed to have been received in accordance with this section. Notices and
other communications will be addressed as follows:

 

6.3.1                                  if to GGP:

 

General Growth Properties, Inc.

110 N. Wacker Drive

Chicago, IL 60606

 

Attention:              Secretary
Telecopier number:     312-960-5485

 

6.3.2                                  if to Brookfield:

 

Brookfield Asset Management Inc.
Suite 300, Brookfield Place
181 Bay Street, Box 762,
Toronto, Ontario
M5J 2T3

 

Attention:              General Counsel
Telecopier number:     416-365-9642

 

11

--------------------------------------------------------------------------------


 

6.4                                                                              
Further Assurances

 

Each of the parties hereto will promptly do, make, execute or deliver, or cause
to be done, made, executed or delivered, all such further acts, documents and
things as the other party hereto may reasonably require from time to time for
the purpose of giving effect to this Agreement and will use reasonable efforts
and take all such steps as may be reasonably within its power to implement to
their full extent the provisions of this Agreement.

 

6.5                                                                              
Counterparts

 

This Agreement may be signed in counterparts and each of such counterparts will
constitute an original document and such counterparts, taken together, will
constitute one and the same instrument.

 

[NEXT PAGE IS SIGNATURE PAGE]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the parties have executed this Agreement as of the day and
year first above written.

 

 

 

BROOKFIELD ASSET MANAGEMENT, INC.

 

 

 

 

 

By:

/s/ Joe Freedman

 

 

Name: Joe Freedman

 

 

Title: Senior Managing Partner

 

 

 

 

 

By:

/s/ Jeffrey Haar

 

 

Name: Jeffrey Haar

 

 

Title: Senior Vice President, Legal

 

[Signature Page to Brookfield Relationship Agreement]

 

--------------------------------------------------------------------------------


 

 

GENERAL GROWTH PROPERTIES, INC.

 

 

 

 

 

By:

/s/  Thomas H. Nolan, Jr.

 

Name: Thomas H. Nolan, Jr.

 

Title: President

 

[Signature Page to Brookfield Relationship Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

WHEREAS, the Corporation recognizes that none of its independent directors is a
full-time employee of the Corporation (the “Independent Directors”) and that the
Independent Directors have, and may in the future have, interests in other real
estate business activities; and

 

WHEREAS, the Corporation recognizes that the Independent Directors are engaged
in investment and other activities in which they may learn of real estate and
other related opportunities in their capacities outside of the Corporation.

 

NOW, THEREFORE, BE IT RESOLVED, that, pursuant to Delaware General Corporation
Law Section 122(17), the Independent Directors are not obligated to limit their
interests or activities outside of the Corporation or to notify the Corporation
of any opportunities that may arise in connection therewith, even if such
opportunities are complementary to or in competition with the Corporation’s
businesses;

 

FURTHER RESOLVED, that if any potential business opportunity is expressly
presented or offered to the Corporation or any Independent Director directly and
exclusively in his or her capacity as an Independent Director of the Corporation
(a “Restricted Opportunity”), then such Independent Director may not pursue the
Restricted Opportunity, directly or indirectly through a controlled affiliate in
which such Independent Director has an ownership interest, without the approval
of the Independent Directors of the Board of Directors or a duly designated
committed committee thereof (excluding the Independent Director in question);

 

FURTHER RESOLVED, that if a majority of the Independent Directors of the Board
of Directors or a duly designated committee thereof (excluding the Independent
Director in question) declines to pursue or use a Restricted Opportunity, such
opportunity shall cease to be a Restricted Opportunity; and

 

FURTHER RESOLVED, that no opportunity that the Corporation’s Chief Legal Officer
or outside counsel determines is not a “corporate opportunity” required to be
offered to the Corporation under applicable law will be deemed to be a
Restricted Opportunity.

 

--------------------------------------------------------------------------------
